Exhibit 10.1

P. H. GLATFELTER COMPANY
MANAGEMENT INCENTIVE PLAN
(as Amended and Restated, Effective as of January 1, 2015)

Purpose of the Plan

The purpose of the Management Incentive Plan (hereinafter called the “Plan”) is
to advance the interests of the P. H. Glatfelter Company and its shareholders by
providing incentives to key employees with significant responsibility for the
success and growth of the Company. The Plan is designed to: (i) promote the
attainment of the Company’s significant business objectives; (ii) encourage and
reward management teamwork across the entire Company; and (iii) assist in the
attraction and retention of employees vital to the Company’s long-term success.

Effective Date

This Plan was originally established effective January 1, 2005. The Plan was
amended and restated effective January 1, 2008 to conform its provisions to the
requirements of Section 409A of the Code and the final regulations thereunder
and was further amended and restated effective as of January 1, 2010. The Plan
is amended and restated effective as of January 1, 2015, subject to shareholder
approval of the amended and restated Plan (the “2015 Plan Effective Date”). The
2015 Plan restatement applies to awards made on or after the 2015 Plan Effective
Date.

Definitions

For the purpose of the Plan, the following definitions shall apply:

“Board” means the Board of Directors of the Company.

“Change in Control” means:

(i) The acquisition, directly or indirectly, other than from Glatfelter, by any
person, entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act) (excluding, for this purpose, Glatfelter, its subsidiaries,
and any employee benefit plan of Glatfelter or its subsidiaries) (a “Third
Party”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of the combined voting power of
Glatfelter’s then outstanding voting securities entitled to vote generally in
the election of directors; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease in any 12 month period for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by
Glatfelter’s shareholders, was approved by a vote of at least a majority of the
Incumbent Directors who are directors at the time of such vote shall be, for
purposes of this Plan, an Incumbent Director, but excluding for this purpose,
any such person whose initial election as a member of the Board occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Third Party other than the Board; or



  (iii)   Consummation of (a) a reorganization, merger or consolidation, in each
case, with respect to which persons who were the shareholders of Glatfelter
immediately prior to such reorganization, merger or consolidation (other than
the surviving entity) do not, immediately thereafter, beneficially own more than
50% of the combined voting power of the reorganized, merged or consolidated
company’s then outstanding voting securities entitled to vote generally in the
election of directors, or (b) a liquidation or dissolution of Glatfelter or the
sale of all or substantially all of the assets of Glatfelter (whether such
assets are held directly or indirectly) to a Third Party.

The Committee may provide for another definition of Change in Control with
respect to a particular award if necessary or appropriate to comply with
Section 409A of the Code or as the Committee otherwise deems appropriate.

“Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.

“Committee” means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan, in
each case which shall be comprised solely of two or more “outside Directors” (as
defined under Section 162(m) of the Code and the regulations promulgated
thereunder).

“Company” means P. H. Glatfelter Company and any subsidiary entity or affiliate
thereof.

“Glatfelter” means P. H. Glatfelter Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Participant” means any person who has satisfied the eligibility requirements
set forth in “Participation in the Plan,” below, and who has been selected to
participate in the Plan by the Committee.

“Performance Goal” means, in relation to any Performance Period, the level of
performance that must be achieved with respect to a Performance Measure.

“Performance Measures” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, and subject
to such modifications as specified by the Committee, applied to either the
Company as a whole or to a business unit or subsidiary entity thereof, either
individually, alternatively or in any combination, and measured over a period of
time including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee: cash flow; cash flow from operations; earnings (including
earnings before interest, taxes, depreciation, and amortization (“EBITDA”) or
some variation thereof, or earnings reflecting the elimination of the impact of
certain specified non-core sources, such as pension income or expense and gains
or losses from asset dispositions, acquisition and integration related costs);
earnings per share, diluted or basic; earnings per share from continuing
operations; net asset turnover; inventory turnover; capital expenditures; debt,
net debt, debt reduction; working capital; return on investment; return on
sales; net or gross sales; market share; economic value added; cost of capital;
change in assets; expense reduction levels; productivity; delivery performance;
safety record; stock price; return on equity; total shareholder return; return
on capital; return on assets or net assets; revenue; income or net income;
operating income or net operating income; operating profit or net operating
profit; gross margin, operating margin or profit margin; and completion of
acquisitions, business expansion, product diversification and (with respect to
awards that are not intended to be performance-based awards under Section 162(m)
of the Code) other non-financial operating and management performance
objectives. The Committee may determine that certain adjustments shall apply, in
whole or in part, in such manner as specified by the Committee, to exclude the
effect of any of the following events that occur during a Performance Period,
provided that if an award is intended to constitute performance-based
compensation within the meaning of Section 162(m) of the Code, such adjustments
shall be applied consistent with the requirements of that Code section and tax
regulations thereunder: the impairment of tangible or intangible assets;
litigation or claim judgments or settlements; the effect of changes in tax law,
accounting standards or principles or other such laws or provisions affecting
reported results; accruals for reorganization and restructuring programs,
including but not limited to reductions in force and early retirement
incentives; currency fluctuations; and any extraordinary, unusual, infrequent or
non-recurring items, including, but not limited to, such items described in
management’s discussion and analysis of financial condition and results of
operations or the financial statements and notes thereto appearing in the
Company’s annual report to shareowners for the applicable year.

“Performance Period” means, in relation to any award, the calendar year or other
period (not exceeding three years) for which performance is being calculated.

“Total and Permanent Disability” means: (1) if the Participant is insured under
a long-term disability insurance policy or plan which is paid for by the
Company, the Participant is totally disabled under the terms of that policy or
plan; or (2) if no such policy or plan exists, the Participant shall be
considered to be totally disabled as determined by the Committee.

“Retirement” means termination of employment upon or after the Participant
attains (i) age 65 or
(ii) age 55 with a minimum of 10 years of service with the Company.

Administration of the Plan

The management of the Plan shall be vested in the Committee; provided, however,
that all acts and authority of the Committee pursuant to this Plan shall be
subject to the provisions of the Committee’s Charter, as amended from time to
time, and such other authority as may be delegated to the Committee by the
Board. The Committee may, with respect to Participants for whom awards are not
intended to be performance-based compensation subject to Section 162(m) of the
Code, delegate such of its powers and authority under the Plan to the Company’s
officers as it deems necessary or appropriate. In the event of such delegation,
all references to the Committee in this Plan shall be deemed references to such
officers as it relates to those aspects of the Plan that have been delegated.

Subject to the terms of the Plan, the Committee shall, among other things, have
full authority and discretion to determine eligibility for participation in the
Plan, make awards under the Plan, establish the terms and conditions of such
awards (including the Performance Goals and Performance Measures) and determine
whether the Performance Goals applicable to any Performance Measures for any
awards have been achieved. The Committee shall have full authority and
discretion to determine whether a specific award shall be intended to be
performance-based compensation under Section 162(m) of the Code, and the
Committee shall have no obligation to make awards that are intended to be
performance-based compensation under Section 162(m) of the Code.

The Committee’s determinations under the Plan need not be uniform among all
Participants, or classes or categories of Participants, and may be applied to
such Participants, or classes or categories of Participants, as the Committee,
in its sole and absolute discretion, considers necessary, appropriate or
desirable. The Committee is authorized to interpret the Plan, to adopt
administrative rules, procedures, regulations, and guidelines for the Plan
(including without limitation procedures for the exercise of its discretion to
determine whether Performance Goals have been met and/or to reduce the amount of
awards as set forth below in “Incentive Compensation Awards”), and may correct
any defect, supply any omission or reconcile any inconsistency or conflict in
the Plan or in any award. All determinations by the Committee shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to determine the extent to which awards under the Plan will be
structured to conform to the requirements applicable to performance-based
compensation as described in Section 162(m) of the Code, and to take such
action, establish such procedures, and impose such restrictions at the time such
awards are granted as the Committee determines to be necessary or appropriate to
conform to such requirements. Notwithstanding any provision of the Plan to the
contrary, if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A and the regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted, or construed.)

Participation in the Plan

Participation in the Plan is limited to officers and key employees of the
Company who have significant responsibility for corporate, business segment or
facility-based operations and who are selected by the Committee for
participation in the Plan. Nothing herein contained shall be construed as giving
any employee the right to participate in the Plan.

Incentive Compensation Awards

The Committee may, in its discretion, from time to time make awards to persons
eligible for participation in the Plan pursuant to which the Participant will
earn cash compensation. The amount of a Participant’s award may be based on a
percentage of such Participant’s salary or such other methods as may be
established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved.

In no event may an award paid under the Plan to any Participant with respect to
any calendar year within a Performance Period exceed USD $3,500,000 (the
“individual limit”). For the avoidance of doubt, if a Performance Period
consists of more than one calendar year, the individual limit shall be
multiplied by the number of calendar years in the Performance Period to
determine the aggregate limit for the Performance Period.

With respect to awards that are intended to be performance-based compensation
under Section 162(m) of the Code, each award shall be conditioned upon the
Company’s achievement of one or more preestablished Performance Goals with
respect to the Performance Measures established by the Committee and shall
satisfy the requirements for performance-based compensation under Section 162(m)
of the Code, including the requirement that the achievement of the Performance
Goals be substantially uncertain at the time they are established and that the
Performance Goals be established in such a way that a third party with knowledge
of the relevant facts could determine whether and to what extent the Performance
Goals have been met.

With respect to awards that are intended to be performance-based compensation
under Section 162(m) of the Code, no later than 90 days after the beginning of
the applicable Performance Period, the Committee shall establish in writing the
Performance Goals, Performance Measures and the amounts or objective methods for
computing the amounts of compensation which will be payable under the Plan to
each Participant if the Performance Goals established by the Committee are
attained; provided however, that for a Performance Period of less than one year,
the Committee shall take any such actions prior to the lapse of 25% of the
Performance Period.

At the time the Committee determines the Performance Goals and Performance
Measures for a Performance Period, in addition to establishing minimum
Performance Goals below which no compensation shall be payable pursuant to an
award, the Committee, in its discretion, may create a performance schedule under
which an amount less than or more than the target award may be paid so long as
the Performance Goals have been achieved.

The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions shall be established no later than the date the Committee determines
the Performance Goals and Performance Measures for a Performance Period. Such
additional restrictions or conditions need not be performance-based and may
include, among other things, the receipt by a Participant of a specified annual
performance rating, a vesting requirement of continued employment by the
Participant until a date which may be beyond the end of a Performance Period,
and/or the achievement of specified performance goals by the Company, business
unit or Participant.

Furthermore and notwithstanding any provision of this Plan to the contrary, the
Committee, in its sole discretion, may reduce the amount of any award to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company’s industry; (iii) the Company’s financial
results and conditions; or (iv) such other factors or conditions that the
Committee deems relevant. Notwithstanding any provision of this Plan to the
contrary, the Committee shall not use its discretionary authority, with respect
to any award that is intended to be performance-based compensation under Section
162(m) of the Code, to increase, directly or indirectly, the amount of a payment
to any individual above which it would be based on the pre-established
Performance Goals in the absence of such exercise of discretion.

Payment of Individual Incentive Awards

Except as otherwise provided below with respect to permitted deferrals or awards
paid in connection with death, Total and Permanent Disability or Change in
Control, awards shall be paid as promptly as practicable (but in no event later
than 21/2 months after the close of the fiscal year in which the Performance
Period ends) after the Company’s certified public accountants have completed
their examination of the Company’s year-end consolidated financial statements.
For awards that are intended to be performance-based compensation under
Section 162(m), except as otherwise provided below with respect to death, Total
and Permanent Disability or Change in Control, no payment shall be made unless
the Committee has certified in writing the extent to which the applicable
Performance Goals and any other material terms have been achieved. For purposes
of this provision, and for so long as the Code permits, the approved minutes of
the Committee meeting in which the certification is made shall be treated as
written certification.

Notwithstanding the immediately preceding paragraph, in the event the Committee
had, at the time the award was granted, imposed a vesting requirement of
continued employment until a specified date before the award can be paid, the
award shall be paid as soon as practicable after the last to occur of
(i) the payment date described in the immediately preceding paragraph or
(ii) the vesting date, but in no event later than 21/2 months following the
close of the fiscal year in which the later of (i) or (ii) occurs.

Unless otherwise determined by the Committee, Participants who have terminated
employment with the Company prior to the end of a Performance Period for any
reason other than death, Retirement or Total and Permanent Disability shall
forfeit any and all rights to payment under any awards then outstanding under
the terms of the Plan and shall not be entitled to any cash payment for such
period.

Unless otherwise determined by the Committee, if a Participant’s employment with
the Company should terminate during a Performance Period by reason of death,
Retirement or Total and Permanent Disability, the Participant’s award shall be
prorated to reflect the period of service prior to his or her death, Retirement
or Total and Permanent Disability, and shall be paid either to the Participant
or, as appropriate, the Participant’s estate. The Committee may also provide for
payment of a prorated or other award in the event a Participant’s employment is
terminated by the Company without cause or under other circumstances as the
Committee deems appropriate.

The Committee may determine that awards for a Performance Period will be paid
without regard to attainment of applicable Performance Goals and Performance
Measures at the time of termination of employment, with respect to awards that
are not intended to be performance-based awards under Section 162(m) of the Code
or with respect to awards payable in connection with death, Total and Permanent
Disability or Change in Control. Except for awards payable in connection with
death, Total and Permanent Disability or Change in Control, no award that is
intended to be performance-based compensation under Section 162(m) of the Code
(including a prorated award) shall be paid in the absence of the Committee’s
certification that the applicable Performance Goals and Performance Measures
have been met.

Notwithstanding the foregoing, in the event that a Change in Control occurs
during a Performance Period, the Committee may take such actions as it deems
appropriate, including determining that awards for part or all of the
Performance Period will be paid without regard to attainment of applicable
Performance Goals and Performance Measures, consistent with the terms of any
individual change in control employment agreement, where applicable. The
Committee may provide for payment of full or prorated awards at the time of the
Change in Control.

In all events, awards shall be paid no later than 21/2 months following the
close of the fiscal year in which the award vests (i.e. is no longer subject to
a substantial risk of forfeiture), consistent with the short-term deferral
exception of Section 409A of the Code.

Permitted Deferrals

The Committee may permit Participants to elect to defer the payment of awards
under the Plan. Any deferral election shall be subject to such rules and
procedures as shall be determined by the Committee consistent with the
requirements of Section 409A of the Code.
Amendment or Termination of the Plan

While the Company intends that the Plan shall continue in force from year to
year, the Company reserves the right by action of its Board of Directors, or the
Committee, to amend, modify or terminate the Plan, at any time; provided,
however, that no such modification, amendment or termination shall, without the
consent of the Participant, materially adversely affect the rights of such
Participant to any payment that has been determined by the Committee to be due
and owing to the Participant under the Plan but not yet paid.

Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A of the Code, regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan.

Rights Not Transferable

A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.

Funding

The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

Withholdings

The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts as are sufficient to
satisfy federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.

No Employment or Service Rights

Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment with the Company (or any of its affiliates), nor
shall the Plan interfere in any way with the right of the Company (or any of its
affiliates) to at any time reassign the Participant to a different job, change
the compensation of the Participant or terminate the Participant’s employment
for any reason.

Other Compensation Plans

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for employees of the Company. No
Participant shall have a guaranteed right to any discretionary bonus as a
substitute for an award under this Plan in the event that the Performance Goals
established under this Plan are not met or in the event that the shareholders
fail to approve the Plan.
Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to its conflict of law
provisions.

Company Policies

All awards under this Plan shall be subject to any applicable clawback or
recoupment policies, insider trading policies, and other policies that may be
implemented by the Board from time to time.

Section 409A

The Plan is intended to comply with the short-term deferral rule set forth in
the regulations under Section 409A of the Code, in order to avoid application of
Section 409A to the Plan. If and to the extent that any payment under this Plan
is deemed to be deferred compensation subject to the requirements of
Section 409A of the Code, this Plan shall be administered so that such payments
are made in accordance with the requirements of Section 409A of the Code.

Pursuant to authority granted to William T. Yanavitch II, Senior Vice President
of Human Resources and Administration, in resolutions of the Board of Directors
adopted, the foregoing amended and restated Management Incentive Plan is adopted
this 26th day of February, 2015, to be effective as of January 1, 2015, subject
to approval by the Company’s shareholders, which is expected to be on May 7,
2015.

P. H. GLATFELTER COMPANY

By: /s/ William T. Yanavitch II
William T. Yanavitch II, Senior Vice President
of Human Resources and Administration

